Exhibit 10.4

 

TAX SHARING AGREEMENT

 

by and between

 

IAC/INTERACTIVECORP

 

and

 

MATCH GROUP, INC.

 

Dated as of

 

November 24, 2015

 

--------------------------------------------------------------------------------


 

TAX SHARING AGREEMENT

 

This Tax Sharing Agreement (this “Agreement”), dated as of November 24, 2015, is
entered into by and between IAC/InterActiveCorp, a Delaware corporation
(“Parent”), and Match Group, Inc., a Delaware corporation and wholly owned
subsidiary of Parent (“Match”).

 

W I T N E S S E T H

 

WHEREAS, as of the date hereof, Parent and its direct and indirect domestic
subsidiaries are members of an affiliated group (as defined in Section 1504 of
the Code) of which Parent is the common parent;

 

WHEREAS, Parent and Match intend to effect the initial public offering by Match
of Match Common Stock (the “IPO”);

 

WHEREAS, in connection with the IPO, Parent and Match have entered into a Master
Transaction Agreement, dated as of November 24, 2015 (the “Transaction
Agreement”), providing for, among other things, (a) the transfer of the Match
Businesses, the Match Assets and the Match Liabilities to Match and its
Subsidiaries, and (b) the Remaining Business, the Remaining Assets and the
Remaining Liabilities to be held by IAC and its Subsidiaries (other than Match
and its Subsidiaries); and

 

WHEREAS, in connection with the IPO, the parties hereto have determined to enter
into this Agreement, setting forth their agreement with respect to certain Tax
matters;

 

NOW, THEREFORE, in consideration of the premises and the representations,
covenants and agreements herein contained and intending to be legally bound
hereby, Parent and Match hereby agree as follows:

 

1.                                      Definitions.  Capitalized terms used but
not defined herein shall have the respective meanings assigned to them in the
Transaction Agreement.  For purposes of this Agreement, the following terms
shall have the meanings set forth below:

 

“Actually Realized” or “Actually Realizes” shall mean, for purposes of
determining the timing of the incurrence of any Tax Liability, Distribution Tax
Liability, or the realization of a Refund (or any related Tax cost or benefit),
whether by receipt or as a credit or other offset to Taxes payable, by a Person
in respect of any payment, transaction, occurrence or event, the time at which
the amount of Taxes paid (or Refund realized) by such Person is increased above
(or reduced below) the amount of Taxes that such Person would have been required
to pay (or Refund that such Person would have realized) but for such payment,
transaction, occurrence or event.

 

“Aggregate Distribution Tax Liabilities” shall mean, in the event of a
Distribution, the sum of the Distribution Tax Liabilities with respect to each
Taxing Jurisdiction.

 

--------------------------------------------------------------------------------


 

“Carryback” shall mean the carryback of a Tax Attribute (including, without
limitation, a net operating loss, a net capital loss or a tax credit) by a
member of the Match Group from a Post-Deconsolidation Taxable Period to a
Pre-Deconsolidation Taxable Period during which such member of the Match Group
was included in a Combined Return filed for such Pre-Deconsolidation Taxable
Period.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Combined Return” shall mean a consolidated, combined or unitary Income Tax
Return that includes, by election or otherwise, one or more members of the
Parent Group together with one or more members of the Match Group.

 

“Deconsolidation Date” shall mean the date, if any, on which a Deconsolidation
Event occurs.

 

“Deconsolidation Event” shall mean any event or transaction that causes Match to
cease to be a member of the Parent Consolidated Group.

 

“Distribution” shall mean a distribution, however effected (including by way of
a reclassification or split-off), of Match Capital Stock to holders of Parent
capital stock in a transaction intended to qualify as tax-free for federal
Income Tax purposes pursuant to Section 368(a)(1)(D) and/or Section 355 of the
Code.

 

“Distribution Date” shall mean, in the event of a Distribution, the date on
which the Distribution is completed.

 

“Distribution-Related Proceeding” shall mean, in the event of a Distribution,
any Proceeding in which the IRS, another Tax Authority or any other party
asserts a position that could reasonably be expected to adversely affect the
Tax-Free Status of the Distribution.

 

“Distribution Tax Liabilities” shall mean, in the event of a Distribution, with
respect to any Taxing Jurisdiction, the sum of (a) any increase in a Tax
Liability (or reduction in a Refund) Actually Realized as a result of any
corporate-level gain or income recognized with respect to the failure of the
Distribution to qualify for Tax-Free Status under the Income Tax laws of such
Taxing Jurisdiction pursuant to any settlement, Final Determination, judgment,
assessment, proposed adjustment or otherwise, (b) interest on such amounts
calculated pursuant to such Taxing Jurisdiction’s laws regarding interest on Tax
liabilities at the highest Underpayment Rate for corporations in such Taxing
Jurisdiction from the date such additional gain or income was recognized until
full payment with respect thereto is made pursuant to Section 3 hereof (or in
the case of a reduction in a Refund, the amount of interest that would have been
received on the foregone portion of the Refund but for the failure of the
Distribution to qualify for Tax-Free Status), and (c) any penalties actually
paid to such Taxing Jurisdiction that would not have been paid but for the
failure of the Distribution to qualify for Tax-Free Status in such Taxing
Jurisdiction.

 

“EMA” shall mean the Employee Matters Agreement by and between Parent and Match
dated as of November 24, 2015.

 

2

--------------------------------------------------------------------------------


 

“Equity Securities” shall mean any stock or other securities treated as equity
for federal income tax purposes, options, warrants, rights, convertible debt, or
any other instrument or security that affords any Person the right, whether
conditional or otherwise, to acquire stock or to be paid an amount determined by
reference to the value of stock.

 

“Estimated Tax Payments” shall have the meaning set forth in Section 2(c).

 

“Fifty-Percent or Greater Interest” shall have the meaning ascribed to such term
for purposes of Sections 355(d) and (e) of the Code.

 

“Final Determination” shall mean the final resolution of liability for any Tax,
which resolution may be for a specific issue or adjustment or for a taxable
period, (a) by IRS Form 870 or 870-AD (or any successor forms thereto), on the
date of acceptance by or on behalf of the taxpayer, or by a comparable form
under the laws of a State, local, or foreign taxing jurisdiction, except that a
Form 870 or 870-AD or comparable form shall not constitute a Final Determination
to the extent that it reserves (whether by its terms or by operation of law) the
right of the taxpayer to file a claim for Refund or the right of the Tax
Authority to assert a further deficiency in respect of such issue or adjustment
or for such taxable period (as the case may be); (b) by a decision, judgment,
decree, or other order by a court of competent jurisdiction, which has become
final and unappealable; (c) by a closing agreement or accepted offer in
compromise under Sections 7121 or 7122 of the Code, or a comparable agreement
under the laws of a State, local, or foreign taxing jurisdiction; (d) by any
allowance of a Refund or credit in respect of an overpayment of Tax, but only
after the expiration of all periods during which such Refund may be recovered
(including by way of offset) by the jurisdiction imposing such Tax; or (e) by
any other final disposition, including by reason of the expiration of the
applicable statute of limitations or by mutual agreement of the parties.

 

“Group” shall mean the Parent Group or the Match Group, as applicable.

 

“Income Taxes” (a) shall mean (i) any federal, state, local or foreign taxes,
charges, fees, imposts, levies or other assessments that are based upon,
measured by, or calculated with respect to (A) net income or profits (including,
but not limited to, any capital gains, gross receipts, or minimum tax, and any
tax on items of tax preference, but not including sales, use, value added, real
property gains, real or personal property, transfer or similar taxes),
(B) multiple bases (including, but not limited to, corporate franchise, doing
business or occupation taxes), if one or more of the bases upon which such tax
may be based, by which it may be measured, or with respect to which it may be
calculated is described in clause (a)(i)(A) of this definition, or (C) any net
worth, franchise or similar tax, in each case together with (ii) any interest,
penalties, fines, additions to tax or additional amounts imposed by any Tax
Authority with respect thereto and (b) shall include any transferee or successor
liability in respect of an amount described in clause (a) of this definition.

 

“Income Tax Return” shall mean any return, report, filing, statement,
questionnaire, declaration or other document filed or required to be filed with
a Tax Authority in respect of Income Taxes.

 

3

--------------------------------------------------------------------------------


 

“Indemnified Party” shall mean any Person seeking indemnification pursuant to
the provisions of this Agreement.

 

“Indemnifying Party” shall mean any Party from which any Indemnified Party is
seeking indemnification pursuant to the provisions of this Agreement.

 

“IPO” shall have the meaning set forth in the recitals.

 

“IRS” shall mean the Internal Revenue Service.

 

“Losses” shall mean any and all losses, liabilities, claims, damages,
obligations, payments, costs and expenses, matured or unmatured, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, known or unknown
(including, without limitation, the costs and expenses of any and all Actions,
threatened Actions, demands, assessments, judgments, settlements and compromises
relating thereto and attorneys’ fees and any and all expenses whatsoever
reasonably incurred in investigating, preparing or defending against any such
Actions or threatened Actions).

 

“Match” shall have the meaning set forth in the preamble.

 

“Match Active Business” shall mean, in the event of a Distribution, each trade
or business actively conducted (within the meaning of Section 355(b) of the
Code) by the Match Consolidated Group immediately after the Distribution, as set
forth in the Tax Opinion Documents.

 

“Match Adjustment” shall mean an adjustment of any item of income, gain, loss,
deduction or credit on a Combined Return attributable to members of the Match
Group (including, in the case of any state or local consolidated, combined or
unitary income or franchise Taxes, a change in one or more apportionment factors
of members of the Match Group) pursuant to a Final Determination for a
Pre-Deconsolidation Taxable Period.

 

“Match COD Income” shall mean 50% of the aggregate amount of cancellation of
indebtedness income, if any, recognized by the Parent Consolidated Group as a
result of (i) the exchange of 4.75% Senior Notes due 2022 issued by Parent for
6.75% Senior Notes due 2022 issued by Match pursuant to the Exchange Offer and
Consent Solicitation commenced on October 16, 2015 and (ii) the purchase for
cash of 4.875% Senior Notes due 2018 issued by Parent pursuant to the Offer to
Purchase and Consent Solicitation Statement commenced on October 16, 2015.

 

“Match Consolidated Group” shall mean the affiliated group of corporations
(within the meaning of Section 1504(a) of the Code) of which Match is the common
parent, determined immediately after the Deconsolidation Date (and any
predecessor or successor to such affiliated group other than the Parent
Consolidated Group).

 

“Match Group” shall mean (a) Match and each Person that is a direct or indirect
Subsidiary of Match (including any Subsidiary of Match that is disregarded for
U.S. federal Income Tax purposes (or for purposes of any State, local, or
foreign tax law)) immediately after the IPO, (b) any corporation (or other
Person) that shall have merged or liquidated into Match or

 

4

--------------------------------------------------------------------------------


 

any such Subsidiary and (c) any predecessor or successor to any Person otherwise
described in this definition.

 

“Match Option” shall have the meaning ascribed thereto in the EMA.

 

“Match Separate Return” shall mean any Separate Return required to be filed by
Match or any member of the Match Group, including, without limitation, any U.S.
consolidated federal Income Tax Returns of the Match Consolidated Group required
to be filed with respect to a Post-Deconsolidation Taxable Period.

 

“Match Stand-Alone Tax Liability” means, with respect to any Combined Return for
any taxable period (or portion thereof) beginning after the date of the IPO, the
hypothetical stand-alone Tax Liability of the Match Group and/or any of its
members for such taxable period (or portion thereof), determined on the
following basis:  (i) to the extent that members of the Match Group would (but
for their inclusion in a Combined Return) be entitled to file a Tax Return on a
consolidated, combined or unitary basis solely with other members of the Match
Group, such Tax Liability shall be determined as though such members filed on a
consolidated, combined or unitary basis, as applicable, solely with such other
members of the Match Group, (ii) taxable income of the Match Group and/or any of
its members shall be calculated by taking into account losses, credits and other
Tax attributes of Match and the relevant members of the Match Group, in each
case, to the extent arising after the date of the IPO, and treating all such Tax
attributes as being subject to the limitations under applicable Tax law
(including limitations on carrybacks and carryforwards) that would apply if the
relevant members of the Match Group had filed on a separate Tax Return basis for
all taxable periods (or portions thereof) relevant to the computation (provided,
that the Match Group and/or its members shall be deemed to have relinquished,
waived or otherwise foregone any carrybacks to any taxable period (or portion
thereof) beginning prior the date of the IPO; and if any such Tax attribute
would, under applicable Tax law be required to be carried back, such Tax
attribute shall be deemed to be available to the Match Group on a carryforward
basis (subject to the limitations under applicable Tax law on such
carryforwards)), and (iii) by specially allocating to the Match Group the
following items: (A) Match COD Income, (B) any amount required to be included in
income pursuant to any “gain recognition agreement” within the meaning of
Treasury Regulations Section 1.367-8(c) with respect to which a member of the
Match Group is the “U.S. transferor” (regardless of whether such amount is
reportable for the taxable year of the initial transfer or the year during which
the recognition event occurs), and (C) any compensation deductions to which the
Match Group is entitled pursuant to Section 11 hereof.  For the avoidance of
doubt, for purposes of calculating any available carryforward or carryback of
Tax attributes pursuant to clause (ii) hereof, the utilization of any such Tax
attributes by members of the Parent Group shall be disregarded.

 

“Notified Action” shall have the meaning ascribed thereto in Section 4(b)(i).

 

“Option” shall have the meaning ascribed to such term in the EMA.

 

“Other Taxes” shall mean any federal, state, local or foreign taxes, charges,
fees imposts, levies or other assessments of any nature whatsoever, and without
limiting the generality of the foregoing, shall include superfund, sales, use,
ad valorem, value added,

 

5

--------------------------------------------------------------------------------


 

occupancy, transfer, recording, withholding, payroll, employment, excise,
occupation, premium or property taxes (in each case, together with any related
interest, penalties, additions to tax, or additional amounts imposed by any Tax
Authority thereon); provided, however, that Other Taxes shall not include any
Income Taxes.

 

“Other Tax Returns” shall mean any return, report, filing, statement,
questionnaire, declaration or other document filed or required to be filed with
a Tax Authority in respect of Other Taxes.

 

“Parent” shall have the meaning set forth in the preamble.

 

“Parent Consolidated Group” shall mean the affiliated group of corporations
(within the meaning of Section 1504(a) of the Code) of which Parent is the
common parent (and any predecessor or successor to such affiliated group).

 

“Parent Group” shall mean (a) Parent and each Person that is a direct or
indirect Subsidiary of Parent (including any Subsidiary of Parent that is
disregarded for U.S. federal Income Tax purposes (or for purposes of any state,
local, or foreign tax law)) immediately after the IPO (other than any Person
that is a member of the Match Group), (b) any corporation (or other Person) that
shall have merged or liquidated into Parent or any such Subsidiary and (c) any
predecessor or successor to any Person otherwise described in this definition.

 

“Parent Separate Return” shall mean any Separate Return required to be filed by
Parent or any member of the Parent Group.

 

“Permitted Transaction” shall mean, in the event of a Distribution, any
transaction that satisfies the requirements of Section 4(c).

 

“Person” shall mean any individual, partnership, joint venture, limited
liability company, corporation, association, joint stock company, trust, estate,
unincorporated organization or similar entity or a governmental authority or any
department or agency or other unit thereof.

 

“Post-Deconsolidation Taxable Period” shall mean a taxable period that, to the
extent it relates to a member of the Match Group, begins after the
Deconsolidation Date.

 

“Pre-Deconsolidation Taxable Period” shall mean a taxable period that, to the
extent it relates to a member of the Match Group, ends on or before the
Deconsolidation Date.

 

“Private Letter Ruling” shall mean, in the event of a Distribution, (a) any
private letter ruling issued by the IRS in connection with the Distribution or
(b) any similar ruling issued by any other Tax Authority in connection with the
Distribution.

 

“Private Letter Ruling Documents” shall mean, in the event of a Distribution,
(a) any Private Letter Ruling, any request for a Private Letter Ruling submitted
to the IRS, together with any appendices and exhibits thereto and any
supplemental filings or other materials subsequently submitted to the IRS, in
connection with the Distribution-related transactions, or

 

6

--------------------------------------------------------------------------------


 

(b) any similar filings submitted to any other Tax Authority in connection with
any such request for a Private Letter Ruling.

 

“Proceeding” shall mean any audit or other examination, or judicial or
administrative proceeding relating to liability for, or Refunds or adjustments
with respect to, Taxes.

 

“Proposed Acquisition Transaction” shall mean, in the event of a Distribution, a
transaction or series of transactions (or any agreement, understanding or
arrangement, within the meaning of Section 355(e) of the Code and Treasury
Regulations Section 1.355-7, or any other regulations promulgated thereunder, to
enter into a transaction or series of transactions), whether such transaction is
supported by Match management or shareholders, is a hostile acquisition, or
otherwise, as a result of which Match would merge or consolidate with any other
Person or as a result of which any Person or Persons would (directly or
indirectly) acquire, or have the right to acquire, from Match and/or one or more
holders of outstanding shares of Match Capital Stock, a number of shares of
Match Capital Stock that would, when combined with any other changes in
ownership of Match Capital Stock pertinent for purposes of Section 355(e) of the
Code, comprise 40% or more of (a) the value of all outstanding shares of Match
stock as of the date of such transaction, or in the case of a series of
transactions, the date of the last transaction of such series, or (b) the total
combined voting power of all outstanding shares of voting Match stock as of the
date of such transaction, or in the case of a series of transactions, the date
of the last transaction of such series.  Notwithstanding the foregoing, a
Proposed Acquisition Transaction shall not include (a) the adoption by Match of
a shareholder rights plan or (b) issuances by Match that satisfy Safe Harbor
VIII (relating to acquisitions in connection with a person’s performance of
services) or Safe Harbor IX (relating to acquisitions by a retirement plan of an
employer) of Treasury Regulation Section 1.355-7(d).  For purposes of
determining whether a transaction constitutes an indirect acquisition, any
recapitalization resulting in a shift of voting power or any redemption of
shares of stock shall be treated as an indirect acquisition of shares of stock
by the non-exchanging shareholders.  This definition and the application thereof
are intended to monitor compliance with Section 355(e) of the Code and shall be
interpreted accordingly.  Any clarification of, or change in, the statute or
regulations promulgated under Section 355(e) of the Code shall be incorporated
into this definition and its interpretation.

 

“Refund” shall mean any refund of Taxes, including any reduction in Tax
Liabilities by means of a credit, offset or otherwise.

 

“Representative” shall mean with respect to a Person, such Person’s officers,
directors, employees and other authorized agents.

 

“Restriction Period” shall mean, in the event of a Distribution, the period
beginning on the Distribution Date and ending on the day following the two-year
anniversary thereof.

 

“Section 336(e) Election” shall have the meaning set forth in Section 4(d).

 

“Separate Return” shall mean (a) in the case of any Tax Return required to be
filed by any member of the Match Group (including any consolidated, combined or
unitary

 

7

--------------------------------------------------------------------------------


 

return), any such Tax Return that does not include any member of the Parent
Group and (b) in the case of any Tax Return required to be filed by any member
of the Parent Group (including any consolidated, combined or unitary return),
any such Tax Return that does not include any member of the Match Group.

 

“Tax Attribute” shall mean a consolidated, combined or unitary net operating
loss, net capital loss, unused investment credit, unused foreign tax credit, or
excess charitable contribution (as such terms are used in Treasury Regulations
1.1502-79 and 1.1502-79A or comparable provisions of foreign, state or local tax
law), or a minimum tax credit or general business credit.

 

“Tax Authority” shall mean a governmental authority (foreign or domestic) or any
subdivision, agency, commission or authority thereof or any quasi-governmental
or private body having jurisdiction over the assessment, determination,
collection or imposition of any Tax (including, without limitation, the IRS).

 

“Tax Benefits” shall have the meaning set forth in Section 3(c) hereof.

 

“Tax Counsel” shall mean tax counsel of recognized national standing that is
acceptable to Parent in its sole discretion.

 

“Taxes” shall mean any Income Taxes and Other Taxes.

 

“Tax-Free Status” shall mean, in the event of a Distribution, the qualification
of the Distribution, (a) as a transaction described in
Section 368(a)(1)(D) and/or Section 355(a) of the Code, (b) as a transaction in
which the stock distributed thereby is “qualified property” for purposes of
Sections 355(c)(2) and 361(c)(2) of the Code, and (c) as a transaction in which
Parent, the members of the Parent Group, Match and the members of the Match
Group recognize no income or gain, other than intercompany items or excess loss
accounts, if any, taken into account pursuant to the Treasury Regulations
promulgated pursuant to Section 1502 of the Code.

 

“Taxing Jurisdiction” shall mean the United States and every other government or
governmental unit having jurisdiction to tax Parent, Match or any of their
respective Subsidiaries.

 

“Tax Liabilities” shall mean any liability for Taxes.

 

“Tax Opinion” shall mean, in the event of a Distribution, the opinion issued to
Parent by Tax Counsel regarding the Tax-Free Status of the Distribution.

 

“Tax Opinion Documents” shall mean, in the event of a Distribution, the Tax
Opinion and the information and representations provided by, or on behalf of,
Parent and Match to Tax Counsel in connection therewith.

 

“Tax-Related Losses” shall mean, in the event of a Distribution:

 

(a)                                 the Aggregate Distribution Tax Liabilities,

 

8

--------------------------------------------------------------------------------


 

(b)                                 all reasonable accounting, legal and other
professional fees, and court costs incurred in connection with any settlement,
Final Determination, judgment or other determination with respect to such
Aggregate Distribution Tax Liabilities, and

 

(c)                                  all costs, expenses and damages associated
with stockholder litigation or controversies and any amount required to be paid
by Parent or Match in respect of the liability of shareholders, whether paid to
shareholders or to the IRS or any other Tax Authority payable by Parent or Match
or their respective Affiliates, in each case, resulting from the failure of the
Distribution to qualify for Tax-Free Status.

 

“Transaction Agreement” shall have the meaning set forth in the recitals of this
Agreement.

 

“Underpayment Rate” shall mean the annual rate of interest described in
Section 6621(c) of the Code for large corporate underpayments of Income Tax (or
similar provision of state, local, or foreign Income Tax law, as applicable), as
determined from time to time.

 

“Unqualified Tax Opinion” shall mean, in the event of a Distribution, an
unqualified opinion of Tax Counsel on which Parent may rely to the effect that a
transaction (a) will not disqualify the Distribution from Tax-Free Status,
assuming that the Distribution would have qualified for Tax-Free Status if such
transaction did not occur, and (b) will not adversely affect any of the
conclusions set forth in the Tax Opinion; provided that any tax opinion obtained
in connection with a proposed acquisition of Equity Securities of Match entered
into during the Restriction Period shall not qualify as an Unqualified Tax
Opinion unless such tax opinion concludes that such proposed acquisition will
not be treated as “part of a plan (or series of related transactions)” within
the meaning of Section 355(e) of the Code and the Treasury Regulations
promulgated thereunder, that includes the Distribution.

 

2.                                      Tax Returns; Responsibility for Taxes.

 

(a)                                 Preparation and Filing of Tax Returns;
Payment of Taxes.

 

(i)                                     Parent Consolidated Returns; Other
Combined Returns.  Parent shall prepare and file or cause to be prepared and
filed (A) all U.S. consolidated federal Income Tax Returns of the Parent
Consolidated Group and (B) all other Combined Returns for all taxable periods. 
Subject to Section 2(c) hereof, Parent shall pay, or cause to be paid, any and
all Taxes due or required to be paid with respect to or required to be reported
on any such Tax Return (including any increase in such Tax Liabilities
attributable to a Final Determination).

 

(ii)                                  Parent Separate Returns.  Parent shall
prepare and file or cause to be prepared and filed all Parent Separate Returns
for all taxable periods.  Parent shall pay, or cause to be paid, any and all
Taxes due or required to be paid with respect to or required to be reported on
any Parent Separate Return (including any increase in such Tax Liabilities
attributable to a Final Determination).

 

(iii)                               Match Separate Returns.  Match shall prepare
and file or cause to be prepared and filed all Match Separate Returns for all
taxable periods ending on or after the date hereof.  Match shall pay, or cause
to be paid, any and all Taxes due or required to be paid

 

9

--------------------------------------------------------------------------------

 


 

with respect to or required to be reported on any Match Separate Return
(including any increase in such Tax Liabilities attributable to a Final
Determination).

 

(b)                                 Tax Returns Standards.

 

(i)                                     Parent (or its designee) shall determine
the entities to be included in any Combined Return and make or revoke any Tax
elections, adopt or change any accounting methods, and determine any other
position taken on or in respect of any Tax Return required to be prepared and
filed by Parent pursuant to Section 2(a)(i).  Match shall elect and join, and
shall cause its respective Subsidiaries to elect and join any Combined Returns
that Parent determines to file.  Any Tax Return filed by Parent pursuant to
Section 2(a)(i) with respect to any Pre-Deconsolidation Taxable Period or any
taxable period that includes the Deconsolidation Date shall, to the extent
relating to Match or the Match Group, be prepared in good faith, provided that
Tax items shall be apportioned between Pre-Deconsolidation Taxable Periods and
Post-Deconsolidation Taxable Periods in accordance with the principles of
Treasury Regulations Section 1.1502-76(b) as reasonably interpreted and applied
by Parent.  Match shall, and shall cause each member of the Match Group promptly
(and in any event within 30 days following a request by Parent) to, prepare and
deliver to Parent, at its expense, all information that Parent may reasonably
request, in such form as Parent may reasonably request, including any
information required to enable Parent to prepare any Tax Return required to be
filed by Parent pursuant to Section 2(a)(i).  Parent shall make any such Tax
Return and related workpapers available for review by Match sufficiently in
advance of the due date for filing such Tax Return to the extent such Tax Return
relates to Taxes for which Match is or would reasonably be expected to be
responsible or with respect to which Match would reasonably be expected to have
a claim.  Parent and Match shall attempt in good faith to resolve any issues
arising out of the review of such Tax Return.

 

(ii)                                  Except to the extent otherwise required by
applicable Law or as a result of a Final Determination, Match shall not (and
shall not cause or permit any members of the Match Group to) take any position
on any Match Separate Return (A) that is inconsistent with the past practices,
accounting methods, elections or conventions used by Parent or any of its
Subsidiaries in preparing any Tax Return for which Parent is responsible
pursuant to Section 2(a)(i) (unless there is no reasonable basis for such past
practices, methods, elections or conventions or there is no adverse effect on
any member of the Parent Group), or (B) that is inconsistent with this Agreement
or, in the event of a Distribution, any Tax Opinion or Tax Opinion Documents,
any Unqualified Tax Opinion, or any Private Letter Ruling (including any
supplemental Private Letter Ruling).

 

(c)                                  Match Tax Sharing Payments.

 

(i)                                     With respect to any Combined Return for
each taxable period (or portion thereof) that begins after the date of the IPO,
Match shall pay, or cause to be paid, to Parent the amount of estimated Taxes,
if any, that would be incurred by the Match Group and/or its members for such
taxable period had the Match Group and/or its members not been included in such
Combined Return (“Estimated Tax Payments”).  The Estimated Tax Payments owed by
the Match Group or any of its members for any such taxable period (or portion
thereof) shall be determined in accordance with the definition of Match
Stand-Alone Tax Liability.

 

10

--------------------------------------------------------------------------------


 

(ii)                                  With respect to any Combined Return for
each taxable period (or portion thereof) that begins after the date of the IPO,
Match shall pay, or shall cause to be paid, to Parent an amount equal to the
excess, if any, of (A) the Match Stand-Alone Tax Liability for such taxable
period over (B) the aggregate amount of Estimated Tax Payments made to Parent
for such taxable period.  If the aggregate amount of Estimated Tax Payments made
to Parent with respect to such taxable period exceeds the Match Stand-Alone Tax
Liability for such taxable period, Parent shall pay to Match an amount equal to
such excess.

 

(iii)                               At least ten (10) days prior to the due date
for any payment of Taxes (including estimated Taxes) in respect of any Combined
Return for any taxable period (or portion thereof) that begins after the date of
the IPO, Parent shall deliver to Match a schedule setting forth in reasonable
detail Parent’s calculation of the Match Stand-Alone Tax Liability or Estimated
Tax Payments, as applicable.  No later than ten (10) days following the delivery
of such schedule, Match shall pay Parent (or Parent shall pay Match) the amount
shown as due on such schedule.

 

(iv)                              If, as a result of a Final Determination with
respect to any Combined Return or the filing by Parent or any member of the
Parent Group of any amended Combined Return, in each case, for any taxable
period, there is an increase or decrease in the Match Stand-Alone Tax Liability
for such taxable period (or any preceding or subsequent taxable period, in each
case, beginning after the date of the IPO), the parties shall promptly make
appropriate adjusting payments such that the aggregate amount paid by Match to
Parent for such taxable period (and any prior or subsequent taxable periods
affected by such Final Determination or amended Combined Return, in each case,
beginning after the date of the IPO) equals the redetermined Match Stand-Alone
Tax Liability for such taxable period or periods; provided, that if such Final
Determination or amended Combined Return affects one or more taxable periods (or
portions thereof) ending on or prior to the date of the IPO, Parent shall
determine in good faith the portion of any increase or decrease in the Tax
liability reflected on the relevant Combined Return(s) for such taxable periods
that is attributable to members of the Match Group and shall notify Match within
ten (10) days of its determination in writing.  No later than ten (10) days
following the delivery of such schedule, Match shall pay Parent (or Parent shall
pay Match) the amount shown as due on such schedule.

 

3.                                      Responsibility for Taxes and
Indemnification.

 

(a)                                 Parent Liability.  Except as otherwise
provided in Section 3(b), Parent and the members of the Parent Group shall be
responsible for and shall indemnify and hold harmless Match and its Affiliates
and each of their respective officers, directors and employees from and against
(i) any Taxes imposed with respect to any Combined Return (except to the extent
that Match is responsible for such Taxes pursuant to this Agreement (including
any Match Stand-Alone Tax Liability)) and any other Taxes imposed with respect
to any Tax Return for which any member of the Parent Group is responsible
pursuant to Section 2(a)(ii), (ii) any Taxes resulting from any breach by Parent
of any representation or covenant in this Agreement, the Transaction Agreement
or any Ancillary Agreement, and (iii) in the event of a Distribution, any
Tax-Related Losses for which Parent is responsible pursuant to Section 4(c) of
this Agreement.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Match Liability.  Match and the members of
the Match Group shall be responsible for and shall indemnify and hold harmless
Parent and its Affiliates and each of their respective officers, directors and
employees from and against (i) any Taxes imposed with respect to any Combined
Return to the extent that Match is responsible for such Taxes pursuant to this
Agreement (including any Match Stand-Alone Tax Liability) and any other Taxes
imposed with respect to any Tax Return for which any member of the Match Group
is responsible pursuant to Section 2(a)(iii), (ii) any Taxes resulting from any
breach by Match of any representation or covenant in this Agreement, the
Transaction Agreement or any Ancillary Agreement, and (iii) in the event of a
Distribution, any Tax-Related Losses for which Match is responsible pursuant to
Section 4(c) of this Agreement.

 

(c)                                  Tax Benefits.  If an indemnification
obligation of Parent or any member of the Parent Group under Section 3(a) (or
the adjustment giving rise to such indemnification obligation) results in
(i) increased deductions, losses, or credits, or (ii) decreases in income, gains
or recapture of Tax credits (“Tax Benefits”) to Match or any member of the Match
Group, which would not, but for the indemnification obligation (or the
adjustment giving rise to such indemnification obligation), be allowable, then
Match shall pay Parent the amount by which such Tax Benefit actually reduces, in
cash, the amount of Tax that Match or any member of the Match Group would have
been required to pay and bear (or increases, in cash, the amount of Tax Refund
to which Match or any member of the Match Group would have been entitled) but
for such indemnification obligation (or adjustment giving rise to such
indemnification obligation).  Match shall pay Parent for such Tax Benefit no
later than ten (10) days after such Tax Benefit is Actually Realized.  If an
indemnification obligation of Match or any member of the Match Group under
Section 3(b) (or the adjustment giving rise to such indemnification obligation)
results in a Tax Benefit to Parent or any member of the Parent Group, which
would not, but for the Tax which is the subject of the indemnification
obligation (or the adjustment giving rise to such indemnification obligation),
be allowable, then Parent shall pay Match the amount by which such Tax Benefit
actually reduces, in cash, the amount of Tax that Parent or any member of the
Parent Group would have been required to pay and bear (or increases, in cash,
the amount of Tax refund to which Parent or any member of the Parent Group would
have been entitled) but for such indemnification (or adjustment giving rise to
such indemnification obligation).  Match shall pay Parent for such Tax Benefit
no later than ten (10) days after such Tax Benefit is Actually Realized.

 

(d)                                 Timing of Indemnification Payments.  Any
indemnification payment required to made pursuant to this Section 3 (other than
a payment for any Tax Benefit, the timing of which is provided in Section 3(c))
shall be made by the Indemnifying Party promptly, but, in any event, no later
than:

 

(i)                                     in the case of an indemnification
obligation with respect to any Tax Liabilities, the later of (A) five (5) days
after the Indemnified Party notifies the Indemnifying Party in writing and
(B) five (5) days prior to the date the Indemnified Party is required to make a
payment of Taxes to the applicable Tax Authority (including a payment with
respect to an assessment of a tax deficiency by any Taxing Jurisdiction or a
payment made in settlement of an asserted tax deficiency) or realizes a reduced
Refund; and

 

12

--------------------------------------------------------------------------------


 

(ii)                                  in the case of any indemnification payment
for any Losses not otherwise described in clause (i) of this
Section 3(d) (including, but not limited to, any Losses described in clause
(b) or (c) of the definition of Tax-Related Losses, attorneys’ fees and expenses
and other indemnifiable Losses), the later of (A) five (5) days after the
Indemnified Party notifies the Indemnifying Party in writing and (B) five
(5) days prior to the date the Indemnified Party is required to make a payment
thereof.

 

4.                                      Distribution-Related Matters.

 

(a)                                 Covenants.

 

(i)                                     Match agrees that, as long as a
Distribution could, in the reasonable discretion of Parent, be effected,
(A) Match shall (and shall cause each member of the Match Group to) take any
action reasonably requested by Parent in order to consummate a Distribution, and
(B) Match shall not take or fail to take any action (and it shall cause the
members of the Match Group not to take or fail to take any action) which action
or failure to act could reasonably be expected to prevent Parent from
consummating a Distribution.  Match agrees that, without Parent’s prior written
consent, it will not take (and will cause each member of the Match Group not to
take) any action that could reasonably be expected to (1) cause Parent to cease
to have “control” (within the meaning of Section 368(c) of the Code) of Match or
(2) result in a Deconsolidation Event, in each case, prior to the Distribution
Date.

 

(ii)                                  In the event of a Distribution, neither
Parent (or any member of the Parent Group) nor Match (or any member of the Match
Group) shall take or fail to take any action, or permit or cause any member of
the Parent Group or the Match Group, respectively, to take or fail to take any
action, if such action or failure to act would be inconsistent with or cause to
be untrue any material information, covenant or representation in the Tax
Opinion Documents or Private Letter Ruling.

 

(iii)                               In the event of a Distribution, from and
after the Distribution Date, Match shall not (A) take any action or permit any
member of the Match Group to take any action, and Match shall not fail to take
any action or permit any member of the Match Group to fail to take any action,
in each case, unless such action or failure to act could not reasonably be
expected to (1) cause the Distribution to fail to have Tax-Free Status or
(2) require Parent or Match to reflect a liability or reserve for Income Taxes
with respect to the Distribution in its financial statements, or (B) until the
first day after the Restriction Period, engage in any transaction that could
result in the Match Consolidated Group ceasing to be engaged in any Match Active
Business for purposes of Section 355(b)(2) of the Code.

 

(iv)                              In the event of a Distribution, from and after
the Distribution Date until the first day after the Restriction Period, Match
shall not (A) enter into any Proposed Acquisition Transaction or, to the extent
Match has the right to prohibit any Proposed Acquisition Transaction, permit any
Proposed Acquisition Transaction to occur (whether by (x) redeeming rights under
a shareholder rights plan, (y) finding a tender offer to be a “permitted offer”
under any such plan or otherwise causing any such plan to be inapplicable or
neutralized with respect to any Proposed Acquisition Transaction, or
(z) approving any Proposed Acquisition Transaction, whether for purposes of
Section 203 of the DGCL or any similar

 

13

--------------------------------------------------------------------------------


 

corporate statute, any “fair price” or other provision of Match’s charter or
bylaws or otherwise), (B) merge or consolidate with any other Person or
liquidate or partially liquidate, (C) in a single transaction or series of
transactions (1) sell or transfer (other than sales or transfers of inventory in
the ordinary course of business) all or substantially all of the assets held by
Match at the time of the Distribution (2) sell or transfer 50% or more of the
gross assets of the Match Active Business or (3) sell or transfer 30% or more of
the consolidated gross assets of Match and its Subsidiaries (in each case, such
percentages to be measured based on fair market value as of the Distribution
Date), (D) redeem or otherwise repurchase (directly or through a Subsidiary) any
Match stock, or rights to acquire stock, except to the extent such repurchases
satisfy Section 4.05(1)(b) of Revenue Procedure 96-30 (as in effect prior to the
amendment by Revenue Procedure 2003-48), (E) amend its certificate of
incorporation (or other organizational documents), or take any other action,
whether through a stockholder vote or otherwise, affecting the voting rights of
Match Capital Stock (including, without limitation, through the conversion of
one class of Match Capital Stock into another class of Match Capital Stock), or
(F) take any other action or actions (including any action or transaction that
would be reasonably likely to be inconsistent with any representation or
covenant made in the Tax Opinion Documents or Private Letter Ruling) which in
the aggregate (and taking into account any other transactions described in this
subparagraph (iv)) would be reasonably likely to have the effect of causing or
permitting one or more Persons to acquire, directly or indirectly, stock
representing a Fifty-Percent or Greater Interest in Match or otherwise
jeopardize the Tax Free Status of the Distribution, unless, in each case, prior
to taking any such action set forth in the foregoing clauses (A) through (F),
Match shall have requested that Parent obtain a Private Letter Ruling (or, if
applicable, a supplemental Private Letter Ruling) from the IRS and/or any other
applicable Tax Authority in accordance with Section 4(b) of this Agreement to
the effect that such transaction will not affect the Tax-Free Status of the
Distribution and Parent shall have received such Private Letter Ruling in form
and substance satisfactory to Parent in its reasonable discretion (and in
determining whether a Private Letter Ruling is satisfactory, Parent may
consider, among other factors, the appropriateness of any underlying assumptions
and representations made in connection with such Private Letter Ruling), or
Match shall provide Parent with an Unqualified Tax Opinion in form and substance
satisfactory to Parent in its reasonable discretion (and in determining whether
an opinion is satisfactory, Parent may consider, among other factors, the
appropriateness of any underlying assumptions and representations if used as a
basis for the opinion), or Parent shall have waived the requirement to obtain
such private letter ruling or Unqualified Tax Opinion.

 

(b)                                 Procedures Regarding Opinions and Rulings.

 

(i)                                     If Match notifies Parent that it desires
to take one of the actions described in clauses (A) through (F) of
Section 4(a)(iv) (a “Notified Action”), Parent and Match shall reasonably
cooperate to attempt to obtain the Private Letter Ruling or Unqualified Tax
Opinion referred to in Section 4(a)(iv), unless Parent shall have waived the
requirement to obtain such Private Letter Ruling or Unqualified Tax Opinion.

 

(ii)                                  At the reasonable request of Match
pursuant to Section 4(a)(iv), Parent shall cooperate with Match and use
commercially reasonable efforts to seek to obtain, as expeditiously as possible,
a Private Letter Ruling from the IRS (and/or any other applicable Tax Authority,
or if applicable, a supplemental Private Letter Ruling) or an Unqualified Tax
Opinion

 

14

--------------------------------------------------------------------------------


 

for the purpose of permitting Match to take the Notified Action.  Further, in no
event shall Parent be required to file any request for a Private Letter Ruling
under this Section 4(b) unless Match represents that (A) it has reviewed the
request for such Private Letter Ruling, and (B) all information and
representations, if any, relating to any member of the Match Group, contained in
the related Private Letter Ruling documents are (subject to any qualifications
therein) true, correct and complete.  Match shall reimburse Parent for all
reasonable costs and expenses incurred by the Parent Group in obtaining a
Private Letter Ruling or Unqualified Tax Opinion requested by Match within ten
(10) days after receiving an invoice from Parent therefor.

 

(iii)                               Parent shall have the right to request a
Private Letter Ruling from the IRS (and/or any other applicable Tax Authority,
or if applicable, a supplemental Private Letter Ruling) or an Unqualified Tax
Opinion at any time in its sole and absolute discretion.  If Parent determines
to obtain a Private Letter Ruling or an Unqualified Tax Opinion, Match shall
(and shall cause each Affiliate of Match to) cooperate with Parent and take any
and all actions reasonably requested by Parent in connection with obtaining the
Private Letter Ruling or Unqualified Tax Opinion (including, without limitation,
by making any representation or covenant or providing any materials or
information requested by the IRS or Tax Counsel; provided that Match shall not
be required to make (or cause any Affiliate of Match to make) any representation
or covenant that is inconsistent with historical facts or as to future matters
or events over which it has no control).  Parent and Match shall each bear its
own costs and expenses in obtaining a Private Letter Ruling or an Unqualified
Tax Opinion requested by Parent.

 

(iv)                              Match hereby agrees that Parent shall have
sole and exclusive control over the process of obtaining any Private Letter
Ruling, and that only Parent shall apply for a Private Letter Ruling.  In
connection with obtaining a Private Letter Ruling pursuant to
Section 4(b) hereof, (A) Parent shall keep Match informed in a timely manner of
all material actions taken or proposed to be taken by Parent in connection
therewith; (B) Parent shall (1) reasonably in advance of the submission of any
related Private Letter Ruling documents provide Match with a draft copy thereof,
(2) reasonably consider Match’s comments on such draft copy, and (3) provide
Match with a final copy; and (C) Parent shall provide Match with notice
reasonably in advance of, and Match shall have the right to attend, any formally
scheduled meetings with the IRS (subject to the approval of the IRS) that relate
to such Private Letter Ruling.  Neither Match nor any member of the Match Group
shall request any guidance from the IRS or any other Tax Authority (whether
written, verbal or otherwise) at any time concerning the Distribution (including
the impact of any transaction on the Distribution).

 

(c)                                  Responsibility for Tax-Related Losses.

 

(i)                                     Notwithstanding anything in this
Agreement to the contrary, subject to Section 4(c)(iii), in the event of a
Distribution, Match shall be responsible for, and shall indemnify and hold
harmless Parent and its Affiliates and each of their respective officers,
directors and employees from and against, one hundred percent (100%) of any
Tax-Related Losses that are attributable to or result from any one or more of
the following:  (A) the acquisition after the Distribution of all or a portion
of Match’s Capital Stock and/or its or its subsidiaries’ assets by any means
whatsoever by any Person, (B) any “agreement, understanding, arrangement,
substantial negotiations or discussions” (as such terms are defined in Treasury

 

15

--------------------------------------------------------------------------------


 

Regulation Section 1.355-7(h)) by any one or more officers or directors of any
member of the Match Group or by any other Person or Persons with the implicit or
explicit permission of one or more of such officers or directors (other than
officers or directors of Parent) that cause the Distribution to be treated as
part of a plan pursuant to which one or more Persons acquire, directly or
indirectly, Match stock representing a Fifty-Percent or Greater Interest
therein, (C) any action or failure to act by Match after the Distribution
(including, without limitation, any amendment to Match’s certificate of
incorporation (or other organizational documents), whether through a stockholder
vote or otherwise) affecting the voting rights of Match stock (including,
without limitation, through the conversion of one class of Match Capital Stock
into another class of Match Capital Stock), or (D) any breach by Match or any
Match Affiliate of any covenant contained in Section 4(a)(ii), (iii) or
(iv) (regardless whether such act or failure to act is covered by a Private
Letter Ruling, Unqualified Tax Opinion or Parent waiver described in
Section 4(a)(iv).

 

(ii)                                  Notwithstanding anything in this Agreement
to the contrary, subject to Section 4(c)(iii), in the event of a Distribution,
Parent shall be responsible for, and shall indemnify and hold harmless Match and
its Affiliates and each of their respective officers, directors and employees
from and against, one hundred percent (100%) of any Tax-Related Losses that are
attributable to, or result from any one or more of the following:  (A) the
acquisition after the Distribution of all or a portion of Parent’s stock and/or
its or its subsidiaries’ assets by any means whatsoever by any Person, (B) any
“agreement, understanding, arrangement, substantial negotiations or discussions”
(as such terms are defined in Treasury Regulation Section 1.355-7(h)) by any one
or more officers or directors of any member of the Parent Group or by any other
Person or Persons with the implicit or explicit permission of one or more of
such officers or directors that cause the Distribution to be treated as part of
a plan pursuant to which one or more Persons acquire, directly or indirectly,
stock of Parent representing a Fifty-Percent or Greater Interest therein, or
(C) any breach by Parent or a member of the Parent Group of any covenant
contained in Section 4(a)(ii).

 

(iii)                               To the extent any Tax-Related Loss is
subject to indemnification under both Sections 4(c)(i) and (ii), responsibility
for such Tax-Related Loss shall be shared by Parent and Match according to
relative fault.

 

(A)                               Notwithstanding anything in
Section 4(c)(ii) or (iii) or any other provision of this Agreement to the
contrary:

 

(1)                                 with respect to (I) any Tax-Related Loss
resulting from the application of Section 355(e) of the Code and (II) any other
Tax-Related Loss resulting, in each case, in whole or in part, from an
acquisition after the Distribution of any stock or assets of Match (or any
member of the Match Group) by any means whatsoever by any Person or any action
or failure to act by Match after the Distribution affecting the voting rights of
Match, Match shall be responsible for, and shall indemnify and hold harmless
Parent and its Affiliates and each of their respective officers, directors and
employees from and against, one hundred percent (100%) of such Tax-Related Loss;
and

 

(2)                                 for purposes of calculating the amount and
timing of any Tax-Related Loss for which Match is responsible under this
Section 4(c)(iii)(A), Tax-Related

 

16

--------------------------------------------------------------------------------


 

Losses shall be calculated by assuming that Parent, the Parent Consolidated
Group and each member of the Parent Group (I) pay Tax at the highest marginal
corporate Tax rates in effect in each relevant taxable year and (II) have no Tax
Attributes in any relevant taxable year.

 

(B)                               Notwithstanding anything in Section 4(c)(i) or
(iii) or any other provision of this Agreement to the contrary, with respect to
(I) any Tax-Related Loss resulting from the application of Section 355(e) of the
Code (other than as a result of an acquisition of a Fifty-Percent or Greater
Interest in Match) and (II) any other Tax-Related Loss resulting, in each case,
in whole or in part, from an acquisition after the Distribution of any stock or
assets of Parent (or any member of the Parent Group) by any means whatsoever by
any Person, Parent shall be responsible for, and shall indemnify and hold
harmless Match and its Affiliates and each of their respective officers,
directors and employees from and against, one hundred percent (100%) of such
Tax-Related Loss.

 

(d)                                 Section 336(e) Election.  If Parent
determines, in its sole discretion, that a protective election under
Section 336(e) of the Code (a “Section 336(e) Election”) shall be made with
respect to the Distribution, Match shall (and shall cause the relevant members
of the Match Group to) join with Parent or the relevant members of the Match
Group in the making of such election and shall take any action reasonably
requested by Parent or that is otherwise necessary to give effect to such
election (including making any other related election).  If a
Section 336(e) Election is made with respect to the Distribution, then this
Agreement shall be amended in such a manner as is determined by Parent in good
faith to take into account such Section 336(e) Election (including by requiring
that, in the event the Distribution fails to have Tax-Free Status and Parent is
not entitled to indemnification for the Tax-Related Losses arising from such
failure, Match shall pay over to Parent any Tax Benefits realized by the Match
Group arising from the step-up in Tax basis resulting from the
Section 336(e) Election).

 

5.                                      Refunds.  Parent shall be entitled to
all Refunds (and any interest thereon received from the applicable Tax
Authority) of Taxes for which Parent is responsible pursuant to this Agreement.
Match shall be entitled to all Refunds (and any interest thereon received from
the applicable Tax Authority) of Taxes for which Match is responsible pursuant
to this Agreement.  A party receiving a Refund to which another party is
entitled pursuant to this Section 5 shall pay the amount to which such other
party is entitled within ten (10) days after such Refund is Actually Realized. 
Each of Parent and Match shall cooperate with the other party in connection with
any claim for a Refund in respect of a Tax for which any member of the Parent
Group or the Match Group, as the case may be, is responsible.

 

6.                                      Tax Contests.

 

(a)                                 Notification.  Each of Parent and Match
shall notify the other party in writing of any communication with respect to any
pending or threatened Proceeding in connection with a Tax Liability (or any
issue related thereto) of Parent or any member of the Parent Group, or Match or
any member of the Match Group, respectively, for which a member of the Match
Group or the Parent Group, respectively, may be responsible pursuant to this
Agreement within ten (10) days of receipt; provided, however, that in the case
of any Distribution-Related Proceeding (whether or not Match or Parent may be
responsible thereunder), such notice shall be provided no later than ten
(10) days after Parent or Match, as

 

17

--------------------------------------------------------------------------------


 

the case may be, first receives written notice from the IRS or other Tax
Authority of such Distribution-Related Proceeding).  Each of Parent and Match
shall include with such notification a true, correct and complete copy of any
written communication, and an accurate and complete written summary of any oral
communication, received by Parent or a member of the Parent Group, or Match or a
member of the Match Group, respectively.  The failure of Parent or Match timely
to forward such notification in accordance with the immediately preceding
sentence shall not relieve Match or Parent, respectively, of any obligation to
pay such Tax Liability or indemnify Parent and the members of the Parent Group,
or Match and the members of the Match Group, respectively, and their respective
Representatives, Affiliates, successors and assigns therefor, except to the
extent that the failure timely to forward such notification actually prejudices
the ability of Match or Parent to contest such Tax Liability or increases the
amount of such Tax Liability.

 

(b)                                 Representation with Respect to Tax
Disputes.  Parent (or such member of the Parent Group as Parent shall designate)
shall, subject to Section 6(d), have the exclusive right to represent the
interests of the members of the Parent Group and the members of the Match Group
and to employ counsel of its choice at its expense in any Proceeding relating to
(i) any U.S. consolidated federal Income Tax Returns of the Parent Consolidated
Group, (ii) any other Combined Returns and (iii) any Parent Separate Returns. 
Match (or such member of the Match Group as Match shall designate) shall have
the sole right to represent the interests of the members of the Match Group and
to employ counsel of its choice at its expense in any Proceeding relating to any
Match Separate Returns.

 

(c)                                  Power of Attorney.  Each member of the
Match Group shall execute and deliver to Parent (or such member of the Parent
Group as Parent shall designate) any power of attorney or other document
requested by Parent (or such designee) in connection with any Proceeding
described in the first sentence of Section 6(b).

 

(d)                                 Distribution-Related Proceedings and
Proceedings with Respect to Combined Returns.

 

(i)                                     In the event of any Distribution-Related
Proceeding or Proceeding relating to a Combined Return that Parent has the right
to control pursuant to Section 6(b) and as a result of which Match could
reasonably be expected to become liable for any Tax or any Tax-Related Losses in
excess of five (5) million dollars, (A) Parent shall consult with Match
reasonably in advance of taking any significant action in connection with such
Proceeding, (B) Parent shall consult with Match and offer Match a reasonable
opportunity to comment before submitting any written materials prepared or
furnished in connection with such Proceeding, (C) Parent shall defend such
Proceeding diligently and in good faith as if it were the only party in interest
in connection with such Proceeding, and (D) Parent shall provide Match copies of
any written materials relating to such Proceeding received from the relevant Tax
Authority.  Notwithstanding anything in the preceding sentence to the contrary,
the final determination of the positions taken, including with respect to any
settlement or other disposition, in (1) any Distribution-Related Proceeding, or
(2) any other Proceeding relating to a Combined Return, which other Proceeding
would not reasonably be expected to result in a liability for additional Taxes
for which Match is responsible in an amount exceeding five (5) million dollars
for a single tax year, shall be made in the sole discretion of Parent and shall
be final and not subject to the

 

18

--------------------------------------------------------------------------------


 

dispute resolution provisions of Article 9.  With respect to any Proceeding
relating to a Combined Return (other than any Distribution-Related Proceeding),
which could reasonably be expected to result in liability for additional Taxes
for which Match is responsible in an amount in an amount exceeding five
(5) million dollars for a single tax year, Match shall be entitled to
participate in such Proceeding, and Parent shall not settle, compromise or
abandon any such Proceeding without obtaining the prior written consent of
Match, which consent shall not be unreasonably withheld.

 

(ii)                                  In the event of any Distribution-Related
Proceeding with respect to any Match Separate Return, (A) Match shall consult
with Parent reasonably in advance of taking any significant action in connection
with such Proceeding, (B) Match shall consult with Parent and offer Parent a
reasonable opportunity to comment before submitting any written materials
prepared or furnished in connection with such Proceeding, (C) Match shall defend
such Proceeding diligently and in good faith as if it were the only party in
interest in connection with such Proceeding, (D) Parent shall be entitled to
participate in such Proceeding and receive copies of any written materials
relating to such Proceeding received from the relevant Tax Authority, and
(E) Match shall not settle, compromise or abandon any such Proceeding without
obtaining the prior written consent of Parent, which consent shall not be
unreasonably withheld.

 

7.                                      Apportionment of Tax Attributes upon
Deconsolidation; Carrybacks.

 

(a)                                 Apportionment of Tax Attributes upon
Deconsolidation.  In the event of a Deconsolidation Event:

 

(i)                                     Parent shall determine the portion, if
any, of any Tax Attribute of the Parent Consolidated Group required to be
apportioned to Match or any member of the Match Consolidated Group and/or
treated as a carryover to the first Post-Deconsolidation Taxable Period of Match
(or such member) in accordance with Treasury Regulation Sections 1.1502-21,
1.1502-21T, 1.1502-22, 1.1502-79 and, if applicable, 1.1502-79A.

 

(ii)                                  No Tax Attribute with respect to
consolidated U.S. federal Income Tax of the Parent Consolidated Group, other
than those described in Section 7(a)(i), and no Tax Attribute with respect to
any consolidated, combined or unitary State, local, or foreign Income Tax, in
each case, arising in respect of a Combined Return shall be apportioned to Match
or any member of the Match Group, except as Parent (or such member of the Parent
Group as Parent shall designate) determines is otherwise required under
applicable Law.

 

(iii)                               Parent (or its designee) shall determine the
portion, if any, of any Tax Attribute which must (absent a Final Determination
to the contrary) be apportioned to Match or any member of the Match Group in
accordance with this Section 7(a) and applicable Law, and, if applicable, the
amount of tax basis and earnings and profits to be apportioned to Match or any
member of the Match Group in accordance with applicable Law, and shall provide
written notice of the calculation thereof to Match as soon as practicable after
the information necessary to make such calculation becomes available to Parent.

 

(iv)                              Except as otherwise required by applicable Law
or pursuant to a Final Determination, Match shall not take any position (whether
on a Tax Return or otherwise)

 

19

--------------------------------------------------------------------------------


 

that is inconsistent with the information contained in the written notice
delivered by Parent pursuant to Section 7(a)(iii).

 

(b)                                 Carrybacks.  Except to the extent otherwise
consented to by Parent or prohibited by applicable Law, Match shall elect to
relinquish, waive or otherwise forgo all Carrybacks.  In the event that Match
(or the appropriate member of the Match Group) is prohibited by applicable Law
to relinquish, waive or otherwise forgo a Carryback (or Parent consents to a
Carryback), (i) Parent shall cooperate with Match, at Match’s expense, in
seeking from the appropriate Tax Authority such Refund as reasonably would
result from such Carryback, and (ii) Match shall be entitled to any Refund
Actually Realized by a member of the Parent Group (including any interest
thereon received from such Tax Authority), to the extent that such Refund is
directly attributable to such Carryback, within ten (10) days after such Refund
is Actually Realized; provided, however, that Match shall indemnify and hold the
members of the Parent Group harmless from and against any and all collateral Tax
consequences resulting from or caused by any such Carryback, including (but not
limited to) the loss or postponement of any benefit from the use of Tax
Attributes generated by a member of the Parent Group or an Affiliate thereof if
(x) such Tax Attributes expire unutilized, but would have been utilized but for
such Carryback, or (y) the use of such Tax Attributes is postponed to a later
taxable period than the taxable period in which such Tax Attributes would have
been utilized but for such Carryback.  If there is a Final Determination that
results in any change to or adjustment of a Refund Actually Realized by a member
of the Parent Group that is directly attributable to a Carryback, then Parent
(or its designee) shall make a payment to Match, or Match shall make a payment
to Parent (or its designee), as may be necessary to adjust the payments between
Match and Parent (or its designee) to reflect the payments that would have been
made under this Section 7(b) had the adjusted amount of such Refund been taken
into account in computing payments under this Section 7(b).

 

8.                                      Cooperation and Exchange of Information.

 

(a)                                 Cooperation and Exchange of Information. 
Each of Parent and Match, on behalf of itself and each member of the Parent
Group and the Match Group, respectively, agrees to provide the other party (or
its designee) with such cooperation or information as such other party (or its
designee) reasonably shall request in connection with the determination of any
payment or any calculations described in this Agreement, the preparation or
filing of any Tax Return or claim for Refund, or the conduct of any Proceeding. 
Such cooperation and information shall include, without limitation, upon
reasonable notice (i) promptly forwarding copies of appropriate notices and
forms or other communications (including, without limitation, information
document requests, revenue agents’ reports and similar reports, notices of
proposed adjustments and notices of deficiency) received from or sent to any Tax
Authority or any other administrative, judicial or governmental authority,
(ii) providing copies of all relevant Tax Returns, together with accompanying
schedules and related workpapers, documents relating to rulings or other
determinations by any Tax Authority, and such other records concerning the
ownership and tax basis of property, or other relevant information, (iii) the
provision of such additional information and explanations of documents and
information provided under this Agreement (including statements, certificates,
forms, returns and schedules delivered by either party) as shall be reasonably
requested by Parent (or its designee) or Match (or its designee), as the case
may be, (iv) the execution of any document that may be necessary or reasonably
helpful

 

20

--------------------------------------------------------------------------------


 

in connection with the filing of a Tax Return, a claim for a Refund, or in
connection with any Proceeding, including such waivers, consents or powers of
attorney as may be necessary for Parent or Match, as the case may be, to
exercise its rights under this Agreement, and (v) the use of Parent’s or
Match’s, as the case may be, reasonable efforts to obtain any documentation from
a governmental authority or a third party that may be necessary or reasonably
helpful in connection with any of the foregoing.  It is expressly the intention
of the parties to this Agreement to take all actions that shall be necessary to
establish Parent as the sole agent for Tax purposes of each member of the Match
Group with respect to all Combined Returns.  Upon reasonable notice, each of
Parent and Match shall make its, or shall cause the members of the Parent Group
or the Match Group, as applicable, to make their, employees and facilities
available on a mutually convenient basis to provide explanation of any documents
or information provided hereunder.  Any information obtained under this
Section 8 shall be kept confidential, except as otherwise reasonably may be
necessary in connection with the filing of Tax Returns or claims for Refund or
in conducting any Proceeding.

 

(b)                                 Retention of Records.  Each of Parent and
Match agrees to retain all Tax Returns, related schedules and workpapers, and
all material records and other documents as required under Section 6001 of the
Code and the regulations promulgated thereunder (and any similar provision of
State, local, or foreign law) existing on the date hereof or created in respect
of (i) any taxable period that ends on or before or includes the Distribution
Date or (ii) any taxable period that may be subject to a claim hereunder until
the later of (A) the expiration of the statute of limitations (including
extensions) for the taxable periods to which such Tax Returns and other
documents relate and (B) the Final Determination of any payments that may be
required in respect of such taxable periods under this Agreement.  From and
after the end of the period described in the preceding sentence of this
Section 8(b), if a member of the Parent Group or the Match Group wishes to
dispose of any such records and documents, then Parent or Match, as the case may
be, shall provide written notice thereof to the other party and shall provide
the other party the opportunity to take possession of any such records and
documents within 90 days after such notice is delivered; provided, however, that
if such other party does not, within such 90-day period, confirm its intention
to take possession of such records and documents, Parent or Match, as the case
may be, may destroy or otherwise dispose of such records and documents.

 

(c)                                  Remedies.  Each of Parent and Match hereby
acknowledges and agrees that (i) the failure of any member of the Parent Group
or the Match Group, as the case may be, to comply with the provisions of this
Section 8 may result in substantial harm to the Parent Group or the Match Group,
as the case may be, including the inability to determine or appropriately
substantiate a Tax Liability (or a position in respect thereof) for which the
Parent Group (or a member thereof) or the Match Group (or a member thereof), as
applicable, would be responsible under this Agreement or appropriately defend
against an adjustment thereto by a Tax Authority, (ii) the remedies available to
the Parent Group for the breach by a member of the Match Group of its
obligations under this Section 8 shall include (without limitation) the
indemnification by Match of the Parent Group for any Tax Liabilities incurred or
any Tax Benefit lost or postponed by reason of such breach and the forfeiture by
the Match Group of any related rights to indemnification by Parent and (iii) the
remedies available to the Match Group for the breach by a member of the Parent
Group of its obligations under this Section 8 shall include (without limitation)
the indemnification by Parent of the Match Group for any Tax Liabilities
incurred or

 

21

--------------------------------------------------------------------------------


 

any Tax Benefit lost or postponed by reason of such breach and the forfeiture by
the Parent Group of any related rights to indemnification by Match.

 

(d)                                 Reliance by Parent.  If any member of the
Match Group supplies information to a member of the Parent Group in connection
with a Tax Liability and an officer of a member of the Parent Group signs a
statement or other document under penalties of perjury in reliance upon the
accuracy of such information, then upon the written request of such member of
the Parent Group identifying the information being so relied upon, the chief
financial officer of Match (or his or her designee) shall certify in writing
that to his knowledge (based upon consultation with appropriate employees) the
information so supplied is accurate and complete.  Match agrees to indemnify and
hold harmless each member of the Parent Group and its directors, officers and
employees from and against any fine, penalty, or other cost or expense of any
kind attributable to a member of the Match Group having supplied, pursuant to
this Section 8, a member of the Parent Group with inaccurate or incomplete
information in connection with a Tax Liability.

 

(e)                                  Reliance by Match.  If any member of the
Parent Group supplies information to a member of the Match Group in connection
with a Tax Liability and an officer of a member of the Match Group signs a
statement or other document under penalties of perjury in reliance upon the
accuracy of such information, then upon the written request of such member of
the Match Group identifying the information being so relied upon, the chief
financial officer of Parent (or his or her designee) shall certify in writing
that to his knowledge (based upon consultation with appropriate employees) the
information so supplied is accurate and complete. Parent agrees to indemnify and
hold harmless each member of the Match Group and its directors, officers and
employees from and against any fine, penalty, or other cost or expense of any
kind attributable to a member of the Parent Group having supplied, pursuant to
this Section 8, a member of the Match Group with inaccurate or incomplete
information in connection with a Tax Liability.

 

9.                                      Resolution of Disputes.  The provisions
of Article 7 of the Transaction Agreement (Dispute Resolution) shall apply to
any dispute arising in connection with this Agreement; provided, however, that
in the case of disputes arising under this Agreement, Parent and Match shall
jointly select the arbitrator, who shall be an attorney or accountant who is
generally recognized in the tax community as a qualified and competent tax
practitioner with experience in the tax area involved in the issue or issues to
be resolved.

 

10.                               Payments.

 

(a)                                 Method of Payment.  All payments required by
this Agreement shall be made by (i) wire transfer to the appropriate bank
account as may from time to time be designated by the parties for such purpose;
provided that, on the date of such wire transfer, notice of the transfer is
given to the recipient thereof in accordance with Section 12, or (ii) any other
method agreed to by the parties.  All payments due under this Agreement shall be
deemed to be paid when available funds are actually received by the payee.

 

22

--------------------------------------------------------------------------------


 

(b)                                 Interest.  Any payment required by this
Agreement that is not made on or before the date required hereunder shall bear
interest, from and after such date through the date of payment, at the Prime
Rate.

 

(c)                                  Characterization of Payments.  Except to
the extent otherwise required by applicable Law or pursuant to a Final
Determination, the parties hereto agree to treat, and to cause their respective
Affiliates to treat, (i) any payment required by this Agreement or by the
Transaction Agreement (other than payments of interest), as either a
contribution by Parent to Match or a distribution by Match to Parent, as the
case may be (which contribution or distribution shall, in the case of any
payment made following the Distribution Date, be treated as occurring
immediately prior to the Distribution) and (ii) any payment of interest or
non-federal Income Taxes by or to a Tax Authority, as taxable or deductible, as
the case may be, to the party entitled under this Agreement to retain such
payment or required under this Agreement to make such payment; provided that in
the event such treatment is not permissible (or that an Indemnified Party
nevertheless suffers a Tax detriment as a result of such payment), the payment
in question shall be adjusted to place the Indemnified Party in the same
after-tax position it would have enjoyed absent such applicable Law or Final
Determination.

 

11.                               Treatment of Certain Equity Awards.

 

(a)                                 Deductions.  Any compensation deductions
arising in respect of equity awards held by Match Employees or Former Match
Employees (as such terms are defined in the EMA) (i) with respect to which Match
is required to reimburse Parent for IAC Award Costs or Subsidiary Award Costs
(as such terms are defined in the EMA) or (ii) that are denominated in or
determined by reference to the value of Match Capital Stock shall be allocated
to the Match Group.

 

(b)                                 Withholding and Reporting.  Match shall be
responsible for tax reporting and withholding and the employer portion of any
payroll taxes in respect of equity awards held by Match Employees or Former
Match Employees (as such terms are defined in the EMA).

 

12.                               Effective Date; Termination of Prior
Intercompany Tax Allocation Arrangements.  This Agreement shall be effective as
of the date following the IPO.  As of such date, (i) all prior intercompany Tax
allocation agreements or arrangements solely between or among Parent and/or any
of its Subsidiaries, on the one hand, and Match and/or any of its Subsidiaries,
on the other hand (including the Tax Sharing Agreement dated as of July 1, 2014
by and between Parent and Tinder) shall be terminated, and (ii) any amounts due
under such agreements with respect to taxable periods (or portions thereof)
ending on or before the date of the IPO shall be settled as promptly as
practicable following the date of the IPO (and in any event no later than the
due date for filing any Combined Returns for such taxable periods).  Upon such
termination and settlement, no further payments by or to Parent or any of its
Subsidiaries or by or to Match or any of its Subsidiaries, with respect to such
agreements, shall be made and all other rights and obligations pursuant to such
agreements shall cease at such time.  For the avoidance of doubt, in the event
of a Final Determination with respect to any Combined Return or the filing by
Parent or any member of the Parent Group of any amended Combined Return, in each
case following the termination of any such prior Tax allocation agreements, any
Tax

 

23

--------------------------------------------------------------------------------


 

sharing payments with respect to such Final Determination or amended Combined
Return shall be determined solely pursuant to Section 2(c)(iv) hereof.

 

13.                               Notices.  All notices or other communications
under this Agreement shall be in writing and shall be deemed to be duly given
when delivered in person or successfully transmitted by facsimile, addressed as
follows:

 

(a)                                 if to IAC:

 

IAC/InterActiveCorp

555 West 18th Street

New York, NY 10011

Attention:  General Counsel
Fax:  212-632-9551

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attention:  Andrew J. Nussbaum, Esq.
                                                    Ante Vucic, Esq.
Fax:  212-403-2000

 

(b)                                 if to Match:

 

Match Group, Inc.

8300 Douglas Avenue

Suite 800

Dallas, TX 75225

Attention:  Chief Financial Officer
Fax:  917-793-4497

 

with a copy (prior to the Effective Time) to:

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attention:  Andrew J. Nussbaum, Esq.
                                                    Ante Vucic, Esq.
Fax:  212-403-2000

 

24

--------------------------------------------------------------------------------


 

14.                               Designation of Affiliate.  Each of Parent and
Match may assign any of its rights or obligations under this Agreement to any
member of the Parent Group or the Match Group, respectively, as it shall
designate; provided, however, that no such assignment shall relieve Parent or
Match, respectively, of any obligation hereunder, including any obligation to
make a payment hereunder to Match or Parent, respectively, to the extent such
designee fails to make such payment.

 

15.                               Injunctions.  The parties acknowledge that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached.  The parties hereto shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically the terms and provisions hereof in any court having
jurisdiction, such remedy being in addition to any other remedy to which they
may be entitled at law or in equity.

 

16.                               Miscellaneous.  Except to the extent otherwise
provided in this Agreement, this Agreement shall be subject to the provisions of
Article 10 (Miscellaneous) of the Transaction Agreement to the extent set forth
therein.

 

[Remainder of page intentionally left blank]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

IAC/INTERACTIVECORP

 

 

 

 

 

By:

/s/ Gregg Winiarski

 

 

Name: Gregg Winiarski

 

 

Title: Executive Vice President, General Counsel

 

 

 

 

 

 

 

 

 

MATCH GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Joanne Hawkins

 

 

Name: Joanne Hawkins

 

 

Title: Vice President and Assistant Secretary

 

26

--------------------------------------------------------------------------------